TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00875-CR


Rhett Webster Pease, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT OF BURLESON COUNTY

NO. C-CR-08-19136, HONORABLE MIKE SUTHERLAND, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Rhett Webster Pease filed a pro se notice of appeal in this Court that was docketed
under the above cause number.  Upon further review, it appears that Pease is seeking to challenge
the jurisdiction of the Burleson County Court in a prosecution for simulating legal process.  Burleson
County is not in this Court's district.  See Tex. Gov't Code Ann. § 22.201(d)  (West Supp. 2010).
The appeal is dismissed for want of jurisdiction.


				__________________________________________
				Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed for Want of Jurisdiction
Filed:   June 15, 2011
Do Not Publish